The President
delivered the opinion of the Court.
Whatever terms the Court might have imposed on the appellee, had he moved to amend, or to plead de novo, the case is quite altered when the motion came from the other side. Equal justice required in that case, that the appellee should be allowed to change his plea, or even to demur if he thought proper, without being subjected to terms. The appellant having amended his declaration without leave, it can only be sustained upon the ground, that if he had moved the Court, they would have permitted the amendment to be made. It is therefore to be considered in the same point of view as if the amendment had been made at his motion, and this brings it within the principle above stated.